DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 

Response to Amendment
            The amendment filed 12/13/2021 has been entered.  Claims 21-23, 25-33 and 35-38 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to Claims 26-27.  
The previous 35 USC 112 rejections of Claims 21-23, 25-33 and 35-38 are withdrawn in light of Applicant’s amendment to Claims 21 and 31.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a guidance member” in Claims 29 and 37.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, line 3, recitation of “the annular wall inside the second drainage chamber” would be clearer if rewritten as --a side of the annular wall inside the second drainage chamber--.  The “annular wall” in the first and second chambers is the same, however the wall (both sides) do not form the second drainage chamber.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25-26, 28-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis US 2,375,085. 


a pump body 12/19 fixed on the first end surface (top) of the motor housing 11 and including an impeller chamber 16/14a and a drainage chamber 14 opposite to the impeller chamber (16/14a, see Figure 1); an impeller 43 having a shaft seal 42/40/33, accommodated (see Figures 1 and 2) in the impeller chamber 16/14a of the pump body 12/19 and fixed (Page 1, right side, line 60) on the motor shaft 22/22a of the motor; and a blocking member 31, including a first annular ring 31b and a second annular ring 31c, coupled (Page 2, right side, lines 37 and lines 43-46) to the motor shaft 22/22a of the motor (Page 1, right side, lines 34-36) and disposed (see Figure 1) in the drainage chamber 14 of the pump body 12/19, wherein the second annular ring 31c extends radially outward from the first annular ring 31b and is integrally formed (see 31 in Figure 2) with the first annular ring 31b, and wherein the blocking member 31 is configured to rotate synchronously (Page 2, right side, lines 43-46) with the motor shaft 22/22a; wherein the impeller 43 and the impeller chamber (16/14a, see Figure 1) of the pump body 12/19 are sealed (see Figure 2) by the shaft seal 42/40/33 of the impeller 43.
With respect to Claim 31, Curtis discloses the pump body 12/19 having a through hole (hole surrounding 22/22a; see 14/14a and 19 in Figure 1) and the motor shaft 22/22a passes through the blocking member 31 and the through hole (see Figure 1) of the pump body 12/19 and is threaded (via 48, see Page 2, left side, lines 45-47) to the impeller 43.

With respect to Claims 22 and 32, as they depend from Claims 21 and 31, respectively, Curtis discloses the first annular ring 31b of the blocking member 31 is closer (31b is closer to 42/40/33 than 31c, see Figure 2) to the shaft seal 42/40/33 of the impeller 43 than the second annular ring 31c and has an inclined (“making an angle with a line or plane”, merriam-webster.com) surface 31a.

With respect to Claims 23 and 33, as they depend from Claims 22 and 32, respectively, Curtis discloses the inclined surface 31a inclines towards (31a is bent toward 40, see Figure 2) the shaft seal 42/40/33 of the impeller 43.

With respect to Claims 25 and 35, as they depend from Claims 21 and 31, respectively, Curtis discloses the drainage chamber 14 of the pump body 12/19 includes a peripheral wall (sidewall of 12 forming chamber 14) and a gap (see opening into 28, in Figure 1) on a lower position (bottom of 14 in Figure 1, portrait view) of the peripheral wall (sidewall of 12 forming chamber 14).

With respect to Claims 26 and 36, as they depend from Claims 21 and 31, respectively, Curtis discloses the drainage chamber 14 of the pump body 12/19 is a first drainage chamber 14 and further comprises a second drainage chamber 28 (see Figure 1).



With respect to Claims 29 and 37, as they depend from Claims 21 and 31, respectively, Curtis disclose a guidance member ( 24, interpreted under 112(f) as annular ring, see Claim 30, line 2) disposed (“to put in place: set in readiness”, merriam-webster.com) on the first end surface (top of 11 in Figure 1, portrait view) of the motor housing 11 (see Figure 1).

With respect to Claim 30, as it depends from Claims 29, Curtis discloses the guidance member 24 is an annular ring (24 is ring shaped, see Figure 1) and fixed (via 12, Page 2, right side, lines 13-14) on the first end surface (top of 11 in Figure 1, portrait view) of the motor housing 11.  It is  noted, Claim 30 is not interpreted under 112(f) because sufficient structure (i.e. an annular ring) is recited to perform the function (i.e. guiding).

With respect to Claim 38, as it depends from Claim 31, Curtis discloses the motor shaft 22/22a of the motor (Page 1, right side, lines 34-36) includes a sleeve 46 to couple with the impeller. 6



Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 27, the prior art of record does not disclose or make obvious a water pump, comprising: a motor housing including a first end surface; a motor accommodated in the motor housing and including a motor shaft; a pump body fixed on the first end surface of the motor housing and including an impeller chamber and a drainage chamber opposite to the impeller chamber; an impeller having a shaft seal, accommodated in the impeller chamber of the pump body and fixed on the motor shaft of the motor; and a blocking member, including a first annular ring and a second annular ring, coupled to the motor shaft of the motor and disposed in the drainage chamber of the pump body, wherein the second annular ring extends radially outward from the first annular ring and is integrally formed with the first annular ring, and wherein the blocking member is configured to rotate synchronously with the motor shaft; wherein the impeller and the impeller chamber of the pump body are sealed by the shaft seal of the impeller; wherein the drainage chamber of the pump body is a first drainage chamber and further comprises second drainage chamber;
 but more specifically,

.


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to Claims 21-38, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Further, Applicant’s arguments are addressed in the previous Advisory action mailed 01/07/2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taga US Pub. 2006/0198743 teaches a pump having a blocking member.
Rockwood US 5,261,676 teaches a pump having two, ring shaped blocking members in a pump (see Figure 4 and 1).
Dupuis et al. US 5,567,132 teach a pump having a repeller 23 (see Figure 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/tps/
Art Unit 3746
03/23/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746